DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1: two piece medical valve stem of Figs. 1A-1B and 5A-5B, which is readable on claims 1-20, in the reply filed on May 23, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the proximal valve stem" in line 9.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend this limitation to “the proximal valve stem member.” Appropriate correction is required. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Cheng (Pub. No.: US2016/0199548) hereinafter Cheng. 
In regard to claim 1, Cheng discloses 1 a valve(Fig. 2 multi-way valve 10) for use in an endoscope (abstract), the valve (Fig. 2 multi-way valve 10) comprising: 
a proximal valve stem member (see annotated Fig. 2) having a first lumen (see annotated Fig. 2)  extending from a proximal opening at a proximal most end (see annotated Fig. 2) of the proximal valve stem member (see annotated Fig. 2)  to a distal opening at a distalmost end (see annotated Fig. 2) of the proximal valve stem member (see annotated Fig. 2); and 
a distal valve stem member (see annotated Fig. 2) having a second lumen(see annotated Fig. 2)  with a proximal opening (Fig. 2 near Reference number 46) at a proximal most end of the distal valve stem member (see annotated Fig. 2); wherein the proximal most end of distal valve stem member  (see annotated Fig. 2) is received within the distal opening of the first lumen, and wherein the distal valve stem (see annotated Fig. 2)  is movable (Flange 28 of the distal valve stem threaded to the first threaded portion of 32) relative to the proximal valve stem (see annotated Fig. 2).  

    PNG
    media_image1.png
    363
    763
    media_image1.png
    Greyscale

	In regard to claim 2, Cheng discloses the valve of claim 1, wherein: the proximal valve stem member (see annotated Fig. 2)  includes a membrane (Fig. 2 occluder sealing membrane 52) within the first lumen (see annotated Fig. 2)  that forms a fluid tight barrier ([0051]) between the proximal opening and the distal opening (see annotated Fig. 2); in a first configuration (Fig. 2 first occluder position 60), the proximal most end of the distal valve stem member is distal to an original location of the membrane so that the first lumen is not in fluid communication with the second lumen, and in a second configuration(Fig. 4 second occluder position 62), the membrane (Fig. 2 occluder sealing membrane 52)  is punctured and the proximal most end of the distal valve stem is proximal to the original location of the membrane so that the first lumen is in fluid communication with the second lumen (Fig. 4 path 66, path 68, and path 69 are all in fluid communication).  
	In regard o claim 3, Cheng discloses the valve of claim 2, wherein the distal valve stem member (Fig. 2 occluder sealing membrane 52) has a shoulder (Fig. 4 flange 28) that is contacted by the distalmost end of the proximal valve stem member (Fig. 2 occluder sealing membrane 52) in the second configuration (Fig. 4 second occluder position 62).  

Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Saiga Kazuya (Pub. No.: WO2018142831) hereinafter Saiga.
 In regard to claim 1, Saiga discloses a valve (Fig. 7 air/water supply button 9) for use in an endoscope (Fig. 1 endoscope 2), the valve (Fig. 7 air/water supply button 9)  comprising: 
a proximal valve stem member (Fig. 7 first member 92) having a first lumen (Fig. 16 hollow space 9211) extending from a proximal opening (Fig. 16 near reference number 921 b)at a proximal most end of the proximal valve stem member (Fig. 7 first member 92)  to 
a distal opening (Fig. 16 near reference number 9211) at a distalmost end of the proximal valve stem member (Fig. 7 first member 92); and 
a distal valve stem member (Fig. 29 shaft portion 91) having a second lumen (Fig. 15 first hole portion 9111) with a proximal opening (Fig. 15 near reference number Ax2) at a proximal most end of the distal valve stem member (Fig. 29 shaft portion 91); wherein the proximal most end (Fig. 29 shaft portion 91) of distal valve stem member (Fig. 29 shaft portion 91) is received within (Fig. 29 first member 92 goes on top of shaft portion 91) the distal opening of the first lumen (Fig. 16 hollow space 9211), and wherein the distal valve stem(Fig. 29 shaft portion 91)  is movable relative to the proximal valve stem (Fig. 7 first member 92).  
In regard to claim 4, Saiga discloses the valve of claim 1, wherein the proximal valve stem member (Fig. 7 first member 92) includes a first aperture (Fig. 42 communication hole 9211a left side near reference number 731) formed through a wall (Fig. 18 wall of main body 921) of the proximal valve stem member(Fig. 7 first member 92), and wherein the first aperture (Fig. 42 communication hole 9211a left side near reference number 731)  is in fluid communication with the first lumen (Fig. 16 hollow space 9211).  
In regard to claim 5, Saiga discloses the valve of claim 4, wherein the proximal valve stem member (Fig. 7 first member 92) includes a second aperture (Fig. 42 communication hole 9211a right side near reference number 923) formed on through the wall (Fig. 18 wall of main body 921) of the proximal valve stem member (Fig. 7 first member 92), and wherein the second aperture (Fig. 42 communication hole 9211a right side near reference number 923) is in fluid communication with the first lumen (Fig. 16 hollow space 9211).  

Claims 1, 6-12 and 18-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Yuko Taniguchi (Pub. No.: US2019/0125167) hereinafter Taniguchi.
In regard to claim 1, Taniguchi discloses a valve (Fig. 5 endoscope button 10) for use in an endoscope (abstract), the valve (Fig. 5 endoscope button 10) comprising: 
a proximal valve stem member (Fig. 5 air/water supply first unit 12) having a first lumen (see annotated Fig. 5)  extending from a proximal opening (Fig. 5 leak hole 1221A) at a proximal most end (Fig 5 near reference number 1221A) of the proximal valve stem member (Fig. 5 air/water supply first unit 12)  to a distal opening (see annotated Fig. 5) at a distalmost end (see annotated Fig. 5) of the proximal valve stem member (Fig. 5 air/water supply first unit 12); and 
a distal valve stem member (Fig. 5 air/water supply second unit 13) having a second lumen (see annotated Fig. 5) with a proximal opening (Fig. 5 bottom axial hole 1322A) at a proximal most end (Fig. 5 near reference number 1322A) of the distal valve stem member (Fig. 5 air/water supply second unit 13); wherein the proximal most end (Fig. 5 near reference number 1322A) of the distal valve stem member (Fig. 5 air/water supply second unit 13) is received within the distal opening  (see annotated Fig. 5) of the first lumen (see annotated Fig. 5), and wherein the distal valve stem (Fig. 5 air/water supply second unit 13) is movable ([0204]) relative to the proximal valve stem (Fig. 5 air/water supply first unit 12).  
In regard to claim 6, Taniguchi discloses the valve of claim 1, wherein the second lumen (see annotated Fig. 5) is closed at a distalmost end (Fig. 5 near Ax2) of the second lumen (see annotated Fig. 5).  
In regard to claim 7, Taniguchi discloses the valve of claim 6, wherein the distal valve stem member (Fig. 5 air/water supply second unit 13)  has a third aperture (Fig. 5 holes 1311B) formed through a wall of the distal valve stem member (Fig. 5 air/water supply second unit 13), and wherein the third aperture (Fig. 5 holes 1311B) is in fluid communication with the second lumen (see annotated Fig. 5).  
In regard to claim 8, Taniguchi discloses the valve of claim 1, wherein the proximal valve stem member (Fig. 5 air/water supply first unit 12)  includes a button (Fig. 5 pressing member 122) configured to be contacted by a finger of an operator ([0193] “…the leak hole 1221A is closed with a finger…”).  
In regard to claim 9, Taniguchi discloses the valve of claim 8, wherein a proximal surface (Fig. 5 surface of pressing member 122) of the button (Fig. 5 pressing member 122) is at the proximal most end (Fig 5 near reference number 1221A) of the proximal valve stem member (Fig. 5 air/water supply first unit 12).  
In regard to claim 10, Taniguchi discloses the valve stem of claim 8, wherein the proximal valve stem member (Fig. 5 air/water supply first unit 12)  includes at least one tab (see annotated Fig. 5)on a distal surface of the button (Fig. 5 pressing member 122).  
In regard to claim 11, Taniguchi discloses the valve of claim 1, wherein at least one seal (Fig. 5 gasket 1321C) is disposed on an external surface of the distal valve stem member (Fig. 5 air/water supply second unit 13).  

In regard to claim 12, Taniguchi discloses the valve of claim 1, wherein at least one O-ring seal (Fig. 5 [0101] “…a gasket member 1212B having a ring shape…”) is disposed on an external surface of the proximal valve stem member (Fig. 5 air/water supply first unit 12).  
In regard to claim 18, Taniguchi discloses a method of delivering air and water, the method comprising:   via a valve (Fig. 5 endoscope button 10) to a first configuration (Fig. 10), delivering air to an air channel of a medical device (Fig. 1 endoscope 2); transitioning the valve (Fig. 5 endoscope button 10) from the first configuration (Fig. 10) to a second configuration (Fig. 13) to deliver water to a water channel of the medical device; and transitioning the valve (Fig. 5 endoscope button 10)  from the second configuration (Fig. 13) to a third configuration (Fig. 15) to deliver the water to the air channel of the medical device (Fig. 1 endoscope 2).  
In regard to claim 19, Taniguchi discloses the method of claim 18, further comprising transitioning the valve (Fig. 5 endoscope button 10) to the first configuration (Fig. 10) by covering (seal 1321B and seal 1321A cover hole of communication path 723)  a proximal hole (hole of communication path 723) of the valve (Fig. 5 endoscope button 10); and wherein transitioning the valve (Fig. 5 endoscope button 10) to the second configuration (Fig. 13) includes depressing (The user’s finger goes on top of the endoscope button 10 to cover leak hole 1221A, in order for the user’s finger to cover the leak hole 1221A completely the user must depress their finger) the valve (Fig. 5 endoscope button 10) part-way; and transitioning the valve to a third configuration (Fig. 15) includes fully depressing the valve (Fig. 5 endoscope button 10).  

Claims 1 and 13 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Suzuki Masanori (Pub. No.: WO2020039595) hereinafter Suzuki.
In regard to claim 1, Suzuki discloses a valve (Fig. 10 adapter 10) for use in an endoscope (abstract) , the valve (Fig. 10 adapter 100)  comprising: 
a proximal valve stem member (Fig. 10 check valve unit 100) having a first lumen (see annotated Fig. 10) extending from a proximal opening at a proximal most end of the proximal valve stem member (Fig. 10 check valve unit 100)  to a distal opening at a distalmost end of the proximal valve stem member (Fig. 10 check valve unit 100); and 
a distal valve stem member (Fig. 10 base control unit 110) having a second lumen (Fig. 10 cylindrical hole 111h) with a proximal opening at a proximal most end of the distal valve stem member (Fig. 10 base control unit 110); wherein the proximal most end of distal valve stem member(Fig. 10 base control unit 110)  is received within the distal opening of the first lumen (see annotated Fig. 10), and wherein the distal valve stem (Fig. 10 base control unit 110) is movable (“The exterior body 101 is detachable from the connecting cylinder 111.”) relative to the proximal valve stem.  
               
    PNG
    media_image2.png
    519
    653
    media_image2.png
    Greyscale

In regard to claim 13, Suzuki discloses the valve of claim 1, wherein a one-way seal (Fig. 10 check valve O-ring 105) is disposed on an external surface (Fig. 10 inclined surface 108) of the proximal valve stem member (Fig. 10 check valve unit 100).  


Claims 14-17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Stenzler et al. (Pub. No.: US2010/0024818) hereinafter Stenzler.
In regard to claim 14, Stenzler discloses a valve (Fig. 4 suction catheter assembly 24) for use in an endoscope (Fig. 4 catheter 70), the valve (Fig. 4 suction catheter assembly 24) comprising: 
a proximal valve stem member (see annotated Fig. 10A) having a first lumen (see annotated Fig. 10A) extending from a proximal opening at a proximal most end (see annotated Fig. 10A) of the proximal valve stem member (see annotated Fig. 10A)  to a distal opening at a distalmost end (see annotated Fig. 10A) of the proximal valve stem member (see annotated Fig. 10A), wherein a membrane (Fig. 10a slit 230) within the first lumen (see annotated Fig. 10A) forms a fluid-tight barrier ([00059) between the proximal opening (see annotated Fig. 10A) and the distal opening (see annotated Fig. 10A); and 
a distal valve stem member (see annotated Fig. 10A) received within the distal opening (see annotated Fig. 10A)  of the first lumen(see annotated Fig. 10A);  wherein, in a first configuration ([0034] without the catheter 70 going through slit 230), the proximal most end of the distal valve stem member (see annotated Fig. 10A) is distal to an original location of the membrane (Fig. 10a slit 230), and, in a second configuration ([0034] with the catheter 70 going through slit 230), the membrane (Fig. 10b slit 230)  is punctured and the proximal most end (see annotated Fig. 10A)  of the distal valve stem (see annotated Fig. 10A) is proximal to the original location of the membrane (Fig. 10a slit 230).  

    PNG
    media_image3.png
    730
    748
    media_image3.png
    Greyscale

In regard to claim 15, Stenzler discloses the valve of claim 14, wherein the distal valve stem member (see annotated Fig. 10A) has a second lumen (see annotated Fig. 10A) with a proximal opening (Fig. 10A near reference number 220) at a proximal most end of the distal valve stem member (see annotated Fig. 10A), wherein, in the first configuration ([0034] without the catheter 70 going through slit 230), the first lumen (see annotated Fig. 10A) and the second lumen (see annotated Fig. 10A) are not in fluid communication, and wherein, in the second configuration ([0034] with the catheter 70 going through slit 230), the first lumen (see annotated Fig. 10A) and the second lumen (see annotated Fig. 10A) are in fluid communication.  
In regard to claim 16, Stenzler discloses the valve of claim 15, wherein the second lumen (see annotated Fig. 10A) and is closed (the slit 230 is closed when the catheter 70 does not go through slit 230) at a distalmost end (Fig. 10A near reference number 230) of the second lumen (see annotated Fig. 10A) and, wherein the distal valve stem member (see annotated Fig. 10A) and has an aperture (see annotated Fig. 10A) and formed through a wall (Fig. 10A valve seat structure 202)of the distal valve stem member (see annotated Fig. 10A) and, and wherein the aperture (see annotated Fig. 10A) and is in fluid communication (when the catheter 70 goes through slit 230 the aperture is in fluid communication with the second lumen) with the second lumen (see annotated Fig. 10A).
In regard to claim 17, Stenzler discloses the valve of claim 14, wherein the proximal valve stem member (see annotated Fig. 10A) and includes first and second apertures  (see annotated Fig. 10A) and through a wall of the proximal valve stem member (see annotated Fig. 10A), and wherein each of the first and second aperture (see annotated Fig. 10A) is in fluid communication with the first lumen (see annotated Fig. 10A).  
        
    PNG
    media_image3.png
    730
    748
    media_image3.png
    Greyscale

Allowable Subject Matter
Claim 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 18 and any intervening claims .
The following is a statement of reasons for the indication of allowable subject matter: the prior art, alone or in combination, fail to teach or render obvious: a proximal valve stem member having a first lumen extending from a proximal opening at a proximal most end of the proximal valve stem member to a distal opening at a distalmost end of the proximal valve stem member, wherein a membrane within the first lumen forms a fluid-tight barrier between the proximal opening and the distal opening; and a distal valve stem member received within the distal opening of the first lumen; wherein, in the first and second configurations, the proximal most end of the distal valve stem member is distal to an original location of the membrane, and, wherein transitioning from the second configuration to the third configuration includes puncturing 43Attorney Docket No.: 06530-0880-01000 19-0039US01the membrane and moving the proximal most end of the distal valve stem to a position proximal to the original location of the membrane.
Taniguchi discloses a method of delivering air and water, the method comprising:   via a valve (Fig. 5 endoscope button 10) to a first configuration (Fig. 10), delivering air to an air channel of a medical device (Fig. 1 endoscope 2); transitioning the valve (Fig. 5 endoscope button 10) from the first configuration (Fig. 10) to a second configuration (Fig. 13) to deliver water to a water channel of the medical device; and transitioning the valve (Fig. 5 endoscope button 10)  from the second configuration (Fig. 13) to a third configuration (Fig. 15) to deliver the water to the air channel of the medical device (Fig. 1 endoscope 2).  

Taniguchi fails to teach a method of transitioning from the second configuration to the third configuration includes puncturing 43Attorney Docket No.: 06530-0880-0100019-0039US01the membrane and moving the proximal most end of the distal valve stem to a position proximal to the original location of the membrane.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN ELIZABETH MONAHAN/Examiner, Art Unit 3795      

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795